GRIM, Senior Judge.
Defendant has moved to dismiss and to quash service of the summons. The complaint avers that plaintiffs are citizens and residents of Pennsylvania and that “defendant is a corporation existing by virtue of the laws of the State of Maryland wherein it has its principal place of business and is or has been engaged in business in the Eastern District of Pennsylvania.” Defendant’s motion avers that “all of the parties are citizens of * -x- * Pennsylvania and no diversity of citizenship exists between any of the parties.”
The only evidence in the record is a certificate of the Secretary of the Commonwealth of Pennsylvania to the effect that a Pennsylvania corporation bearing the name of the defendant was incorporated on a certain date to exist perpetually with registered office at Dunbar, Fayette County, Pennsylvania, and that no proceedings in merger, sale, or dissolution have been filed.
The record, while containing evidence indicating that defendant is a Pennsylvania corporation, is barren of an averment or evidence controverting the statement in the complaint that defendant is a Maryland corporation, as indeed it could be. If, in addition, there were evidence in the record to establish that defendant is the corporation described in the certificate of the Secretary of the *744Commonwealth of Pennsylvania, or that there is no Maryland corporation bearing defendant’s name, another result might be reached, but since there is no clear evidence in the record that defendant is not a Maryland corporation, defendant’s motions must be denied.